              Case 3:10-cr-05662-RAJ Document 141 Filed 08/11/21 Page 1 of 1




 1                                                             JUDGE RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT TACOMA

 7
     UNITED STATES OF AMERICA,                   )   No. CR10-5662-RAJ
 8                                               )
                     Plaintiff,                  )
 9                                               )   ORDER GRANTING UNOPPOSED
                v.                               )   MOTION FOR TERMINATION OF
10                                               )   SUPERVISED RELEASE
     KENNETH SCOTT,                              )
11                                               )
                     Defendant.                  )
12                                               )
13
14          This matter has come before the Court on Kenneth Scott’s unopposed motion to

15   terminate his remaining period of supervised release. The Court has reviewed the

16   unopposed motion, and the records and files, as well as the factors set forth in 18 U.S.C.

17   § 3553(a), and finding good cause,

18          IT IS NOW ORDERED that the motion (Dkt. # 140) is GRANTED. Kenneth

19   Scott’s term of supervised release is terminated pursuant to 18 U.S.C. § 3583(e).

20          DATED this 11th day of August, 2021.

21
22
23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                       1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                         Seattle, Washington 98101
       (US v. Kenneth Scott; CR10-5662RAJ) - 1                                  (206) 553-1100
